Citation Nr: 0112820	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  98-15 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an assignment of a disability evaluation 
higher than 50 percent for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 and May 1999 rating 
decisions by the Department Detroit, Michigan, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for PTSD and assigned a 30 percent 
rating, effective from August 27, 1997, and denied the 
veteran's claim for a TDIU.  By a rating decision in February 
1999, the RO increased the evaluation for the veteran's PTSD 
to 50 percent, effective from August 27, 1997.  By a rating 
decision in April 2000, the RO granted a temporary total (100 
percent) rating for PTSD, based on a hospitalization, from 
March 7, 2000 to April 1, 2000, based on the provisions of 
38 C.F.R. § 4.29 (2000).


REMAND

The veteran contends that his PTSD is more disabling than 
currently evaluated.  This is an original claim placed in 
appellate status by a notice of disagreement taking exception 
with the initial and subsequent rating assigned by the RO 
after a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 127 (1999).  Accordingly, consideration 
must be given to the possibility of staged ratings during the 
entire time period covered by the appeal.

A review of the record shows that the veteran was provided VA 
psychiatric examinations in December 1997 and November 1998.  
There are also reports of  private examinations dated in 
November 1997 and May 1998.  However, the veteran was 
subsequently hospitalized by the VA in March 2000 for 
psychiatric evaluation and treatment.  While it was noted 
during that time that he had a history of marijuana 
dependence with weekly use and that a lot of his behavior 
appeared to be attention seeking, it was also reported that 
he had severe anxiety, nightmares about Vietnam, and panic in 
crowds, and his Global Assessment of Functioning (GAF) score 
was 36 upon discharge.  It is also pertinent to note that the 
veteran has indicated that his PTSD has increased in severity 
since his last VA psychiatric examination.

It is the Board's judgment that, given the amount of time 
that has elapsed since the last VA compensation examination, 
the fact that the veteran was hospitalized since that time 
for psychiatric evaluation and treatment, and considering his 
claim of a recent increase in psychiatric disablement, he 
should be accorded another VA psychiatric examination for the 
purpose of determining the current severity of his service-
connected PTSD.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
To the extent possible, that evaluation should distinguish 
PTSD symptomatology from any impairment due to nonservice-
connected disorders, to include substance abuse. 

The Board also notes that, during the pendency of the 
veteran's appeal but after the case was forwarded to the 
Board, the President signed the Veterans Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  This liberalizing legislation 
is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Among other 
things, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In reviewing the discharge 
summary relating to the March 2000 VA hospitalization noted 
above, it becomes apparent that the veteran is receiving 
ongoing psychiatric treatment.  The medical records 
pertaining to this treatment in recent years are not in the 
claims file.  The RO must obtain this relevant evidence.  
VCAA, supra.  The RO should also determine if there are any 
additional treatment records relating to evaluation and 
treatment for the veteran's PTSD.  All relevant treatment 
records should be secured.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).

As to the veteran's claim for a TDIU, the Board finds that 
the requested psychiatric examination should also include a 
opinion regarding his claim that his PTSD precludes him from 
obtaining or retaining any form of substantially gainful 
employment.
 
In light of the foregoing, and in order to ensure that all 
due process requirements are satisfied, this appeal is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
psychiatric treatment.  The RO should 
then secure the veteran's hospital and 
outpatient clinic folders (to include 
mental health clinic records) from the VA 
Medical Center in Detroit, Michigan, and 
copies of any other identified records 
not already in the claims file, and 
associate them with the record.  38 
C.F.R. § 3.159 (2000).  

2.  The RO should schedule the veteran 
for a VA psychiatric examination for the 
purpose of determining the current 
severity of his service-connected PTSD.  
The claims folder must be made available 
to and reviewed by the examiner.  The 
examiner is requested to note on the 
examination report whether the claims 
folder was received.  Any tests deemed 
necessary should be accomplished.  The 
examiner should, to the extent possible, 
distinguish the degree of impairment due 
to PTSD from any other nonservice-
connected psychiatric disorder that may 
be present, to include substance abuse, 
to include assigning a GAF scale score 
for impairment due solely to PTSD.  If it 
is impossible to make such a distinction, 
the examiner should so state.  In 
addition, the examiner should 
specifically express his opinion as to 
whether the PTSD manifestations preclude 
the veteran from obtaining or retaining 
any form of substantially gainful 
employment.

3.  The RO should then review the claims 
file and undertake any additional actions 
deemed necessary to comply with the 
provisions of the newly enacted VCAA.  
When the RO is satisfied that the record 
is complete and that all requested 
actions have been accomplished, the issue 
of the assignment of an initial rating in 
excess of 50 percent for PTSD should be 
adjudicated on the basis of all relevant 
evidence of record.  The RO should 
consider whether a staged rating is 
appropriate.  Fenderson, supra.  The RO 
should then adjudicate the veteran's TDIU 
claim.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  The record should then be returned 
to the Board for further appellate 
review.

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claims.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


